DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 19, 2022 is being considered by the examiner.
Drawings
The drawings were received on January 19, 2022.  These drawings are accepted.
Claim Interpretation
	Claims 79 and 80 include the word “optionally” which is interpreted as meaning optional and not required. As such, any words or limitations in the claims after the word “optionally” are interpreted as not being required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 61-81 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (US 2008/0173392, hereinafter referred to as “Tanaka”). Tanaka discloses claims:
61 and 79: A method of forming a laser beam (see figure 4), the method comprising (see paragraph 0030):
providing a cellular-core optical fiber (fiber guide 106 is interpreted as the cellular-core optical fiber) having an input end (at 113) and an output end (at 114) opposite the input end, the cellular-core optical fiber comprising 
(i) a plurality of core regions (emission facets 115 are interpreted as the core regions), 
(ii) an inter- core cladding region (the portions of capillary 111 between the cores are interpreted as the inter-core cladding region and encompasses the core region) surrounding and extending between the core regions, and 
(iii) an outer cladding (the portions of capillary 111 not between the cores is interpreted as the outer cladding) surrounding the inter-core cladding region, wherein a refractive index of each of the core regions is larger than a refractive index of the inter-core cladding region (see figure 3; if this wasn’t the case the light wouldn’t propagate in the cores but instead in the cladding); and 
directing an input laser beam (the beams are output by lasers 121) across the input end of the cellular-core optical fiber along a path (the path is interpreted as the path from the sources 121 to the pieces 101 and 102) comprising one or more of the core regions (see figures 1 and 2), whereby at least one of a beam shape or a beam parameter product of an output beam emitted at the output end of the cellular-core optical fiber is determined at least in part by the path of the input laser beam (see figures 1-7; both the beam shape and beam parameter products are determined by the path of the input laser beam).
62. The method of claim 61, further comprising modulating an output power of the input laser beam as the input laser beam is directed along the path (see paragraph 0039, 0042 and 0052, the control unit 123 controls light-emission power).
63. The method of claim 61, wherein the path comprises a portion of the inter-core cladding region (see figures 1-9).
	64. The method of claim 63, further comprising reducing an output power of the input laser beam as the input laser beam is directed over the inter-core cladding region, thereby reducing or substantially eliminating coupling of beam energy into the inter-core cladding region (see figures 1-3, 5 and 6, the way the light is input into the cores, the light entering the inter-core cladding region is substantially eliminated).
	65. The method of claim 63, wherein beam energy coupled into the inter-core cladding region contributes a non-zero background energy level to the output beam (See figure 4).
	66. The method of claim 61, wherein the refractive index of the inter-core cladding region is greater than a refractive index of the outer cladding (the portion of the inter-core cladding region that includes the cores is greater than the refractive index of the outer cladding, else light would propagate in the outer cladding and not in the cores of the fibers).
	67. The method of claim 61, wherein the refractive index of the inter-core cladding region is approximately equal to a refractive index of the outer cladding (all the refractive indices are interpreted as being “approximately” equal).
	68. The method of claim 61, wherein at least two of the core regions of the cellular-core optical fiber have different cross-sectional shapes (see figure 1-3; one cross section can be chosen to yield a circular shape, and another can be chosen to yield an oval shape).
	69. The method of claim 61, wherein all of the core regions of the cellular-core optical fiber have the same cross-sectional shape (see figure 3; taking the same direction cross section as shown in figure 3 yields all circular shapes).
	70. The method of claim 61, wherein the plurality of core regions of the cellular-core optical fiber comprises (i) a central core region (115g and surrounding cladding region outward until 115i are interpreted as the central core region) and (ii) a plurality of outer core regions (115i are interpreted as the outer core regions) disposed around the central core region (see figure 3).
	71. The method of claim 70, wherein a diameter of the central core region is greater than a diameter of at least one of the outer core regions (see figure 3).
	72. The method of claim 61, wherein none of the core regions is annular in cross-section (see figure 3).
	73. The method of claim 61, wherein the core regions are not coaxial with respect to each other (see figure 3).
	74. The method of claim 61, wherein the path is selected based at least in part on a beam parameter sensed proximate the output end of the cellular-core optical fiber (the path is interpreted as being based on all the parameters of the device).
	75. The method of claim 61, wherein the plurality of core regions, the inter-core cladding region, and the outer cladding all extend along an entirety of a length of the cellular- core optical fiber (see figures 1 and 2).
	76. The method of claim 61, further comprising processing, with the output beam, a workpiece (101 and 102 members are interpreted as the workpiece) disposed proximate the output end of the cellular-core optical fiber.
	77. The method of claim 76, wherein the at least one of the beam parameter product or the beam shape of the output laser beam is determined, via selection of the path, based at least in part of a characteristic of the workpiece (see figure 1; the laser beam is shown related to the workpieces therefore the selection of the path is based on the workpieces)
	78. The method of claim 77, wherein the characteristic of the workpiece comprises at least one of a thickness of the workpiece or a composition of the workpiece (see figure 1; to properly weld the resin the characteristic of the light is chosen based on the composition of the workpiece).
	80. The method of claim 79, wherein the input laser beam is directed into only one of the core regions (see figure 3; the laser beam is interpreted as being input into only one of the core regions; any additional core regions are permitted based on the use of the language “comprising”).
	81. The method of claim 79, wherein at least two of the core regions of the cellular-core optical fiber have different cross-sectional shapes (see figure 3; cross sections can be chosen to yield circular and oval shaped cross sections, meeting the limitations of the claim).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BEDTELYON whose telephone number is (571)270-1290. The examiner can normally be reached 8:00am - 4:30pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/John Bedtelyon/Primary Examiner, Art Unit 2874